Name: Council Regulation (EEC) No 2306/82 of 19 August 1982 repealing the definitive anti-dumping duty on imports of certain cotton yarns originating in Turkeyp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/ 14 Official Journal of the European Communities 21 . 8 . 82 COUNCIL REGULATION (EEC) No 2306/82 of 19 August 1982 repealing the definitive anti-dumping duty on imports of certain cotton yarns originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, to ensure that the terms of the arrangement are complied with ; Whereas the Commission considers that the said arrangement should eliminate . the . injury to the Community industry from imports of certain cotton yarns originating in Turkey ; Whereas it appears, therefore, no longer necessary to levy an anti-dumping duty on the imports of these products, other than on those which have already been introduced into the customs territory of the Commu ­  nity but have not been released into free circulation there, and Regulation (EEC) No 789/82 should, in the circumstances, be repealed, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidizied imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Articles 12 and 16 ( 1 ) thereof, Having regard to the Additional Protocol (3) to the Agreement establishing an Association between the European Economic Community and Turkey, Having regard to the proposal presented by the Commission after consultation within the Advisory Committee provided for by Article 6 of Regulation (EEC) No 3017/79 , Whereas by Regulation (EEC) No 789/82 (4) the Council imposed a definitive anti-dumping duty of 12 % on imports of certain cotton yarns originating in Turkey ; Whereas, an arrangement has since been worked out between , on the one hand, the Commission and, on the other, the Turkish Government and exporters ; whereas under the said arrangement Turkey under ­ takes, in particular, to introduce a system of minimum export prices for the products in question and to set up, with the Community, a system of double checking' Regulation (EEC) No 789/82 is hereby repealed. However, it shall continue to apply to products origi ­ nating in Turkey which have already been introduced into the. customs territory of the Community but which have not been released into fr^e circulation there . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1982. For the Council The President O. MÃLLER (') OJ No L 339, 31 . 12 . 1979, p . 1 . (2) OJ No L 178 , 22 . 6 . 1982, p . 9 . O OJ No L 293, 29 . 12 . 1972, p. 4. (4) OJ No L 90, 3 . 4. 1982, p . 1 .